Per Curiam.
In appropriate proceedings the court ordered that a judgment in favor of the Florida Brewing Company against Serafín Moritiel and Clements A. Sendoya, co-partners as Montiel & Sendoya, “is decreed to be null and void as against Clements A. Sendoya individually and declared, to be no lien or encumbrance whatsoever on the individual real estate * of the said C. A. Sendoya.” The defendant company appealed. The de*661cree is correct in that the service on which the judgment was rendered was made on the partner Montiel and not on the partner Sendoya; therefore, while the judgment is a lien on the partnership lands and. the individual lands of Montiel, the partner who was served, it is not a lien on the individual lands of Sendoya, the partner who was not served. See Sec. 1404 Gen. Stats. 1906; Compiled Laws 1914; Thomas v. Nathan, 65 Fla. 386; 62 South. Rep. 206; Nathan v. Thomas, 63 Fla. 235, 58 South. Rep. 247, Ann. Cas. 1914A, 387; First Nat. Bank v. Greig, 43 Fla. 412, 31 South. Rep. 239.
Affirmed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.